DETAILED ACTION
Claims 1-21 filed August 11th 2020 are pending in the action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US2017/0285848) in view of Kim et al. (US2016/0062537)

 	Consider claim 1, where Rosenberg teaches a method comprising: receiving, in an electronic device having a trackpad, a force signal that a force sensor of the trackpad generates based on a user input at the trackpad; (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses a touch sensor surface that detects a force magnitude of a user input)  receiving, in the electronic device, (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses a touch sensor surface that detects a the location of a user input in order to define a position of a cursor) selecting, by the electronic device and based on at least one of the force signal or the touch signal, a first driver signal waveform from among multiple driver signal waveforms applicable to an actuator coupled to the trackpad; (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a first haptic signal when the touch input force exceeds a click threshold) changing, by the electronic device, the first driver signal waveform into a second driver signal waveform, the changing based on at least one of the force signal or the touch signal; (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a second haptic signal when the touch input force exceeds a deep click threshold) and generating, by the electronic device, a haptic output in response to the user input by providing the second driver signal waveform to the actuator. (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a second haptic signal to the vibrator 120 when the touch input force exceeds a deep click threshold)
	Rosenberg teaches changing, however, Rosenberg does not explicitly teach scaling. However in the same field of endeavor of providing dynamic haptic responses Kim teaches scaling. (See Kim paragraph 115 where the haptic data generated to be provided to the haptic module is proportional to the touch motion speed and intensity of touch force.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience. 

 (See Kim paragraph 63, 115 where Kim discusses changing the haptic data in proportion to the intensity of the touch force, where the vibration level is changed according to the amplitude of the AC voltage. Thus, scaling the driver signal comprising scaling the AC voltage of the driving signal in proportion to the intensity of the touch force.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience.

 	Consider claim 3, where Rosenberg in view of Kim teaches the method of claim 1 wherein the selection, scaling, and generation of the haptic output are conditioned on determining that the force signal meets a force threshold. (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a second haptic signal to the vibrator 120 when the touch input force exceeds a deep click threshold. See Kim paragraph 115 where the haptic data generated to be provided to the haptic module is proportional to the touch motion speed and intensity of touch force)

 	Consider claim 4, where Rosenberg in view of Kim teaches the method of claim 1, wherein the touch signal reflects a location of the user input on the trackpad and wherein the scaling depends on the location. (See Kim paragraph 63, 115 where Kim discusses changing the haptic data in proportion to the change in touch location within a predetermined distance or area.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic 

 	Consider claim 5, where Rosenberg in view of Kim teaches the method of claim 1 at least one of the preceding claims, wherein the touch signal reflects a size of an area of the trackpad touchpad involved in the user input. (See Kim paragraph 57 where the touch panel sets the haptic area in a touch area corresponding to the touch force area. Thus, the area of trackpad involved in the user’s touch)

 	Consider claim 6, where Rosenberg in view of Kim teaches the method of claim 5, further comprising comparing the size of the area with a baseline area size, wherein the scaling is based at least in part on the comparison. (See Kim paragraph 57, 115 where the touch panel sets the haptic area in a touch area corresponding to the touch force area, wherein changing the haptic data in proportion to the change in touch location within a predetermined distance or area) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience.

 	Consider claim 7, where Rosenberg in view of Kim teaches the method of claim 5 wherein the scaling increases with diminishing size of the area, and wherein the scaling decreases with increasing size of the area. (See Kim paragraph 57, 115 where the touch panel sets the haptic area in a touch area corresponding to the touch force area, wherein changing the haptic data in proportion to the change in touch location within a predetermined distance or area) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience.

 	Consider claim 8, where Rosenberg in view of Kim teaches the method of claim 7, wherein the increase and decrease are of at least an amplitude of the first driver signal waveform. (See Kim paragraph 63, 115 where Kim discusses changing the haptic data in proportion to the intensity of the touch force, where the vibration level is changed according to the amplitude of the AC voltage. Thus, scaling the driver signal comprising scaling the AC voltage of the driving signal in proportion to the intensity of the touch force.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience.

 	Consider claim 9, where Rosenberg in view of Kim teaches the method of claim 5, further comprising determining a change in the size of the area during the user input, wherein the scaling is based at least in part on the determination. (See Kim paragraph 57, 115 where the touch panel sets the haptic area in a touch area corresponding to the touch force area, wherein changing the haptic data in proportion to the change in touch location within a predetermined distance or area) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience.

 	Consider claim 10, where Rosenberg in view of Kim teaches the method of claim 5. at least one of the claims 5 to 9, wherein the selection, scaling, and generation of the haptic output are conditioned on determining that the force signal meets a force threshold, (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a second haptic signal to the vibrator 120 when the touch input force exceeds a deep click threshold.) the method further comprising determining the size of the area as the force signal meets the threshold. (See Kim paragraph 57, 115 where the touch panel sets the haptic area in a touch area corresponding to the touch force area, wherein changing the haptic data in proportion to the change in touch location within a predetermined distance or area) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience.

(See Rosenberg paragraph 48 where the controller can implement haptic effects for simultaneous inputs)

 	Consider claim 12, where Rosenberg in view of Kim teaches the method of claim 11, further comprising decoupling a force represented by the force signal relative to the multiple simultaneous contacts. (See Rosenberg paragraph 48 where the controller can implement haptic effects for simultaneous inputs, wherein the haptic response is triggered in response to each finger that exceeds the threshold)

 	Consider claim 13, where Rosenberg in view of Kim teaches the method of claim 11, wherein the size of the area corresponds to a total area of the multiple simultaneous contacts. (See Rosenberg paragraph 34 where the input area is based on total force applied across the input area)

 	Consider claim 14, where Rosenberg in view of Kim teaches the method of claim 5, further comprising determining a rate of change of the size of the area using the touch signal, wherein at least one of the selection and the scaling is based at least in part on the rate of change of the size of the area. (See Kim paragraph 57, 115 where the touch panel sets the haptic area in a touch area corresponding to the touch force area, wherein changing the haptic data in proportion to the change in touch location within a predetermined distance or area) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention 

 	Consider claim 15 where Rosenberg in view of Kim teaches the method of claim 1, wherein the force signal reflects a force of the user input, the method further comprising determining a rate of change of the force using the force signal, wherein at least one of the selection and the scaling is based at least in part on the rate of change of the force. (See Kim paragraph 57, 115 where the touch panel sets the haptic area in a touch area corresponding to the touch force area, wherein changing the haptic data in proportion to the change in touch location within a predetermined distance or area. Those of ordinary skill in the art will recognize that Intensity is defined as the Power applied over an area                 
                    
                        
                            I
                            =
                            
                                
                                    P
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            s
                                            u
                                            r
                                            f
                                        
                                    
                                
                            
                        
                    
                
             and Power is defined as change in Force distance over time                 
                    
                        
                            P
                            =
                            
                                
                                    d
                                
                                
                                    d
                                    t
                                
                            
                            (
                            F
                            *
                            x
                            )
                        
                    
                
            . Thus the intensity can be thought of as the change in force distance over time applied to an area                 
                    
                        
                            I
                            =
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    (
                                    F
                                    *
                                    x
                                    )
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            s
                                            u
                                            r
                                            f
                                        
                                    
                                
                            
                        
                    
                
            .  Thus, when Kim is scaling the haptic data in proportion to the intensity of the touch force, the haptic data is changed in proportion to a rate of change of the force using the force signal.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience.

 	Consider claim 16, where Rosenberg in view of Kim teaches the method of claim 1, wherein the multiple driver signal waveforms are associated with respective force thresholds, and wherein selecting the first driver signal waveform comprises evaluating the force signal relative to the force thresholds in  (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a first haptic signal to the vibrator when the touch input force exceeds a first click threshold, and outputting a second haptic signal to the vibrator 120 when the touch input force exceeds a deep click threshold where the deep click threshold is greater in size than the click threshold.)

 	Consider claim 17, where Rosenberg in view of Kim teaches the method of claim 1, wherein the actuator is operating according to one or more axes, in particular the actuator is a multi-axis actuator or a single-axis actuator. (See Rosenberg paragraph 96 where the vibrator 120 oscillates along an X axis thus a single axis actuator or it can be implemented such that substrate can translate along X and Y axis of the system.)  

 	Consider claim 18, where Rosenberg teaches a non-transitory storage medium having stored therein instructions that when executed by a processor cause the processor to perform operations (See Rosenberg paragraph 22 where Rosenberg defines a controller) comprising: receiving, in an electronic device having a trackpad, a force signal that a force sensor of the trackpad generates based on a user input at the trackpad; (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses a touch sensor surface that detects a force magnitude of a user input)   receiving, in the electronic device, a touch signal that a touch sensor of the trackpad generates based on the user input; selecting, by the electronic device and based on at least one of the force signal or the touch signal, (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses a touch sensor surface that detects a the location of a user input in order to define a position of a cursor) a first driver signal waveform from among multiple driver signal waveforms applicable to an actuator coupled to the trackpad; scaling, by the electronic device, (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a first haptic signal when the touch input force exceeds a click threshold)  the first driver signal waveform into a second driver signal waveform, the scaling based on at least one of the force signal or the touch signal; (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a second haptic signal when the touch input force exceeds a deep click threshold) and generating, by the electronic device, a haptic output in response to the user input by providing the second driver signal waveform to the actuator. (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a second haptic signal to the vibrator 120 when the touch input force exceeds a deep click threshold)
	Rosenberg teaches changing, however, Rosenberg does not explicitly teach scaling. However in the same field of endeavor of providing dynamic haptic responses Kim teaches scaling. (See Kim paragraph 115 where the haptic data generated to be provided to the haptic module is proportional to the touch motion speed and intensity of touch force.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience. 

 	Consider claim 19, where Rosenberg teaches a system comprising: a processor; (See Rosenberg paragraph 22 where Rosenberg defines a controller) a memory; (See Rosenberg paragraph 31) an enclosure; (See Rosenberg paragraph 22 where Rosenberg defines a housing)  a trackpad coupled to the enclosure; (See Rosenberg figures 17A-B) an actuator coupled to the trackpad and configured to generate haptic output; (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses a touch sensor surface that detects a force magnitude of a user input)  a force sensor coupled to the trackpad and configured to generate a force signal based on a user input at the trackpad; a touch sensor (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses a touch sensor surface that detects a the location of a user input in order to define a position of a cursor) and a microcontroller configured to select, based on at least one of the force signal or the touch signal, a first driver signal waveform from among multiple driver signal waveforms applicable to the actuator, (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a first haptic signal when the touch input force exceeds a click threshold) scale the first driver signal waveform into a second driver signal waveform based on at least one of the force signal or the touch signal, (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a second haptic signal when the touch input force exceeds a deep click threshold) and provide the second driver signal waveform to the actuator to generate the haptic output in response to the user input. (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a second haptic signal to the vibrator 120 when the touch input force exceeds a deep click threshold)
	Rosenberg teaches changing, however, Rosenberg does not explicitly teach scaling. However in the same field of endeavor of providing dynamic haptic responses Kim teaches scaling. (See Kim paragraph 115 where the haptic data generated to be provided to the haptic module is proportional to the touch motion speed and intensity of touch force.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience. 


 (See Kim paragraph 57, 115 where the touch panel sets the haptic area in a touch area corresponding to the touch force area, wherein changing the haptic data in proportion to the change in touch location within a predetermined distance or area. Those of ordinary skill in the art will recognize that Intensity is defined as the Power applied over an area                 
                    
                        
                            I
                            =
                            
                                
                                    P
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            s
                                            u
                                            r
                                            f
                                        
                                    
                                
                            
                        
                    
                
             and Power is defined as change in Force distance over time                 
                    
                        
                            P
                            =
                            
                                
                                    d
                                
                                
                                    d
                                    t
                                
                            
                            (
                            F
                            *
                            x
                            )
                        
                    
                
            . Thus the intensity can be thought of as the change in force distance over time applied to an area                 
                    
                        
                            I
                            =
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    (
                                    F
                                    *
                                    x
                                    )
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            s
                                            u
                                            r
                                            f
                                        
                                    
                                
                            
                        
                    
                
            .  Thus, when Kim is scaling the haptic data in proportion to the intensity of the touch force, the haptic data is changed in proportion to a rate of change of the force using the force signal.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Rosenberg’s method of changing the haptic response according to thresholds to the more dynamic calculation of haptic response in proportion to the input intensity as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more dynamic user experience.

 	Consider claim 21 where Rosenberg in view of Kim teaches the system of claim 19, wherein the multiple driver signal waveforms are associated with respective force thresholds, and wherein the microcontroller is further configured to evaluate the force signal relative to the force thresholds in size order. (See Rosenberg figures 8A-8B and paragraph 44-48 where Rosenberg discusses outputting a first haptic signal to the vibrator when the touch input force exceeds a first click threshold, and outputting a second haptic signal to the vibrator 120 when the touch input force exceeds a deep click threshold where the deep click threshold is greater in size than the click threshold.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624